Title: To George Washington from Peter Scull, 10 February 1779
From: Scull, Peter
To: Washington, George

Sir.
War Office [Philadelphia] 10th February 1779.

In pursuance of the resolve of Congress inclosed, I have the honor to transmit to your Excellency the arrangement of the Army with the papers on which it is founded. Those Corps which are not comple[te]ly arranged, your Excellency will find properly noticed in the inclosed list; and the returns that relate to them are contained in a separate pacquet. I have the honor to be with the highest respect Your Excellency’s most obed. hb. Serv.
P. Scull Secretary
